internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 7-plr-113014-01 date date legend company parent parent w x y z dear we received a letter from your authorized representative requesting a ruling concerning company’s election to compute its credit_for_increasing_research_activities research_credit under the alternative_incremental_research_credit rules of sec_41 of the internal_revenue_code this letter is in response to that request for purposes of determining its research_credit for the taxable_year ending w company was a member of a controlled_group_of_corporations that included parent on its timely filed tax_return for the taxable_year ending w parent elected to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 during x there was an initial_public_offering of company stock as a result of the initial_public_offering company ceased to be a member of the parent controlled_group_of_corporations on y parent acquired company company had a short taxable_year for the taxable_year ending y for its short taxable_year ending y company was not a member of a controlled_group_of_corporations on z company submitted a request to revoke its election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred during the taxable_year ending on y and all succeeding taxable years the due_date including extensions of company’s return for the taxable_year ending y is z the computation of the research_credit is subject_to special rules in sec_41 for the aggregation of expenditures_for controlled groups of corporations in computing the research_credit sec_41 provides that all members of the same controlled_group_of_corporations are treated as a single_taxpayer for taxable years beginning after date taxpayers may elect to determine their research_credit under the alternative_incremental_research_credit rules of sec_41 sec_41 provides that any election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary based solely on the facts submitted and representations made we grant permission for company to revoke its election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred during the tax_year that ended on y company should compute its credit for increasing research expenses for the tax_year ended y and all succeeding taxable years using the general_rule of sec_41 provided that company or a member of its controlled_group does not make a new election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures company treated as qualified_research_expenses if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant the ruling contained in this letter is based upon information and representations submitted by company and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination leslie h finlow sincerely chief branch associate chief_counsel passthroughs and special industries enclosure
